            Case 2:19-cv-00662-NBF Document 5 Filed 06/21/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    ETC NORTHEAST PIPELINE, LLC                                     )   Case No. 2:19-cv-00662-NBF
                                                                    )
                  Plaintiff and Counterclaim Defendant,             )
                                                                    )
          vs.                                                       )   JOINT MOTION TO
                                                                    )   TRANSFER VENUE TO
    EM ENERGY PENNSYLVANIA, LLC                                     )   DELAWARE DISTRICT
                                                                    )   COURT
                  Defendant and Counterclaim Plaintiff.             )
                                                                    )

        Plaintiff and counterclaim defendant, ETC Northeast Pipeline, LLC ("ETC"), and

defendant and counterclaim plaintiff, EM Energy Pennsylvania, LLC ("EM Energy (PA)" and

together with ETC, the "Movants"), hereby jointly move this Court for entry of an order

transferring the present action to the Delaware District Court for referral to the United States

Bankruptcy Court for the District of Delaware (the "Joint Motion”) pursuant to 28 U.S.C. §§

1404(a) and 1412.1

        This present action was originally commenced in the Court of Common Pleas of Allegheny

County, Pennsylvania, Case No. 19-002052, and was subsequently removed to this Court on June

7, 2019. (Doc. No. 1). Under Section 1404(a), “for the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought or to any district or division to which all parties have consented.”

28 U.S.C. § 1404(a); see also 28 U.S.C. § 1412 (allowing a district court to transfer a case or

proceeding under title 11 to another district "in the interest of justice or for the convenience of the

parties."). The Movants agree that, for the convenience of the parties and witnesses, and in the



1By agreeing to transfer venue to the U.S. Bankruptcy Court for the District of Delaware, EM Energy Pennsylvania,
LLC does not waive and expressly reserves its rights under 11 U.S.C. § 362 or any other law or rule.


                                                        1
          Case 2:19-cv-00662-NBF Document 5 Filed 06/21/19 Page 2 of 3



interest of justice and for judicial and administrative economy, venue should lie in the United

States Bankruptcy Court for the District of Delaware, where the jointly administered chapter 11

cases captioned In re EdgeMarc Energy Holdings, LLC, et al., Case No. 19-11104 (BLS), are

currently pending. The debtors in the jointly administered Delaware bankruptcy court cases

include defendant and counterclaim plaintiff, EM Energy Pennsylvania, LLC, together with

affiliated entities, EdgeMarc Energy Holdings, LLC, EM Energy Manager, LLC, EM Energy

Employer, LLC, EM Energy Ohio, LLC, EM Energy West Virginia, LLC, EM Energy Keystone,

LLC, EM Energy Midstream Ohio, LLC, and EM Energy Midstream Pennsylvania, LLC.

       WHEREFORE, the Movants respectfully request that the Court enter an order,

substantially in the form attached hereto, granting the relief requested.

Respectfully submitted,                               Dated June 21, 2019



 /s/ Stuart H. Sostmann, Esquire                          /s/ Megan Haines, Esquire
 Stuart H. Sostmann, PA ID No. 84065                      Megan S. Haines
 Gregory P. Graham, PA ID No. 317205                      PA ID No. 203590
 MARSHALL DENNEHEY WARNER COLEMAN                         McGuireWoods, LLP
 & GOGGIN                                                 Tower Two-Sixty
 501 Grant Street, Floor 7                                260 Forbes Avenue, Suite 1800
 Pittsburgh, PA 15219                                     Pittsburgh, PA 15222-3142
 Telephone: 412-803-1140                                  Phone: 412.667.6000
 Facsimile: 412-803-1188                                  Fax: 412.667.6050
 SHSostmann@mdwcg.com                                     mhaines@mcguirewoods.com
 GPGraham@mdwcg.com                                       COUNSEL FOR EM ENERGY
                                                          PENNSYLVANIA, LLC
 and




                                                  2
        Case 2:19-cv-00662-NBF Document 5 Filed 06/21/19 Page 3 of 3



Michael P. Lynn, TX Bar No. 12738500
Pro hac vice application forthcoming
Chris Patton, NY Bar No. CP-0320
Pro hac vice application forthcoming
John Adams, TX Bar No. 20997277
Pro hac vice application forthcoming
LYNN PINKER COX & HURST, L.L.P.
2100 Ross Avenue, Suite 2700
Dallas, Texas 75201
Telephone: 214-981-3800
Facsimile: 214-981-3839
mlynn@lynnllp.com
cpatton@lynnllp.com
jadarns@lynnllp.com

COUNSEL FOR ETC NORTHEAST PIPELINE,
LLC




                                       3
